                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

KERRI MOHNSEN,

                    Plaintiff,                            4:19CV3061

       vs.
                                                             ORDER
EDUCATIONAL SERVICE UNIT NO. 1,
of the State of Nebraska; WALTHILL
PUBLIC SCHOOLS (NEBRASKA
SCHOOL DISTRICT NO. 87-0013),
STUART CLARK, in his individual and
official capacities; WILLIAM HEIMANN,
in his individual and official capacities;
and EDWARD STANSBERRY, in his
individual and official capacities;

                    Defendants.


      This matter is before the court on the parties’ Joint Stipulation to Extend
Deadlines (Filing No. 36). The parties have jointly asked the court to extend their
progression schedule due to the pandemic coronavirus (COVID-19) emergency.
The court is cognizant of the strains that the COVID-19 pandemic has created on
many litigants. However, the court must remain equally cognizant of its duty to
ensure the just and speedy progression of civil matters. See Fed R. Civ. P. 1.


      The parties have not shown good cause why they cannot continue to litigate
this matter. As to written discovery, the parties shall exchange all outstanding
materials electronically rather than in a paper format delivered by mail or human
courier. Motion practice and related briefing, as well as expert disclosures, can be
effectuated without the need for in-person human contact. As to depositions, the
parties’ current deadline to complete depositions is August 19, 2020. If the
pandemic emergency necessitates continued physical distancing at or near the
deadline for the parties to complete depositions, the court will readdress the need
for a continuance.


       Accordingly, IT IS ORDERED that the Joint Stipulation to Extend Deadlines
(Filing No. 36) is denied.

      Dated this 3rd day of April, 2020.

                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
